       Case 18-29832                  Doc 12         Filed 10/27/18 Entered 10/27/18 23:22:40                                    Desc Imaged
                                                     Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 Carmen M D'Zela                                                        Social Security number or ITIN    xxx−xx−5347

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 10/24/18
Case number:          18−29832



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Carmen M D'Zela

2. All other names used in the
   last 8 years
                                              aka Carmen M Zela−Corzo

                                              9655 Woods Drive
3. Address                                    Skokie, IL 60077
                                              David H Cutler                                                Contact phone 847−673−8600
4. Debtor's  attorney
   Name and address
                                              Cutler & Associates, Ltd.
                                              4131 Main St.
                                                                                                            Email: cutlerfilings@gmail.com

                                              Skokie, IL 60076

5. Bankruptcy trustee                         Tom Vaughn                                                    Contact phone 312 294−5900
     Name and address                         55 E. Monroe Street, Suite 3850
                                              Chicago, IL 60603

6. Bankruptcy clerk's office                                                                                Hours open: 8:30 a.m. until 4:30 p.m. except
     Documents in this case may be filed      Eastern Division                                              Saturdays, Sundays and legal holidays.
     at this address.                         219 S Dearborn                                                Contact phone 1−866−222−8029
     You may inspect all records filed in     7th Floor                                                     Date: 10/25/18
     this case at this office or online at    Chicago, IL 60604
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case 18-29832                 Doc 12         Filed 10/27/18 Entered 10/27/18 23:22:40                                          Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor Carmen M D'Zela                                                                                                                   Case number 18−29832

7. Meeting of creditors
    Debtors must attend the meeting to     November 20, 2018 at 01:30 PM                                      Location:
    be questioned under oath. In a joint                                                                     55 East Monroe, Suite 3850, Chicago, IL 60603
    case, both spouses must attend.
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 1/22/19
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 1/2/19
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 4/22/19
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           12/11/18 at 10:30 AM, Location: 219 South Dearborn, Courtroom 742, Chicago, IL 60604

                                           The Disclosure of Compensation has been filed and the debtor's attorney is requesting
                                           fees of $ 4000.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
        Case 18-29832        Doc 12     Filed 10/27/18 Entered 10/27/18 23:22:40                Desc Imaged
                                        Certificate of Notice Page 3 of 4
                                       United States Bankruptcy Court
                                       Northern District of Illinois
In re:                                                                                   Case No. 18-29832-CAD
Carmen M D’Zela                                                                          Chapter 13
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0752-1           User: lmendoza                  Page 1 of 2                  Date Rcvd: Oct 25, 2018
                               Form ID: 309I                   Total Noticed: 37


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 27, 2018.
db             +Carmen M D’Zela,    9655 Woods Drive,    Skokie, IL 60077-4418
27190669       +Ann & Robert Lurie,    Po Box 4051,    Carol Stream, IL 60197-4051
27190672       +Catherine Cook School,    226 W Schiller St,    Chicago, IL 60610-1808
27190673       +Certified Services Inc,    Attn: Bankruptcy Dept,    1300 N Skokie Highway Suite 103a,
                 Gurnee, IL 60031-2144
27190674       +Childrens Surgical Foundation,    737 N Michigan Ave. Ste. 1650,     Chicago, IL 60611-6748
27190676       +Client Servcies,    3451 Harry S Truman Blvd.,    Saint Charles, MO 63301-4047
27190679       +Home Depot Credit Services,    Att. Bankruptcy,    PO Box 9001030,    Louisville, KY 40290-1030
27190680       +ICS Collection Service,    PO Box 1010,    Tinley Park, IL 60477-9110
27190684       +Lincoln Park OBGYN,    Po Box 578220,    Chicago, IL 60657-7303
27190686       +Lionel Girardin,    327 Kilpatrick,    Wilmette, IL 60091-2953
27190685       +Lionel Girardin,    327 Kilpatrick Ave.,    Wilmette, IL 60091-2953
27190691       +North River Properties, Inc.,    c/o Registered Agent,    35 East Wacker Dr. Ste 650,
                 Chicago, IL 60601-2119
27190692       +Northriver Properties,    c/o Nathaniel Lawrence,    2835 N Sheffield St. 232,
                 Chicago, IL 60657-9213
27190693       +Physicians Immediate Care,    PO Box 8799,    Carol Stream, IL 60197-8799
27190695       +Quest Diagnostic Center,    800 Austin St,    Evanston, IL 60202-3450
27190696       +Rush Copley,   Att: Bankruptcy,     PO Box 352,   Aurora, IL 60507-0352
27190697       +ShellPoint Mortgage,    Att: Bankruptcy Dept,    55 Beattie Place Ste 110,
                 Greenville, SC 29601-5115
27190698       +Skokie Family Clinic,    Att: Bankruptcy,    8301 Skokie Blvd.,    Skokie, IL 60077-2546
27190699       +State of Illinois,    Att: Drivers Facility,    2701 S. Dirksen Parkway,
                 Springfield, IL 62723-1000
27190700       +Thorek Memorial Hosptial,    2727 Paysphere Circle,    Chicago, IL 60674-0027

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: cutlerfilings@gmail.com Oct 26 2018 01:37:54        David H Cutler,
                 Cutler & Associates, Ltd.,    4131 Main St.,    Skokie, IL 60076
tr             +E-mail/Text: 341NOTICE@TVCH13.NET Oct 26 2018 01:40:06        Tom Vaughn,
                 55 E. Monroe Street, Suite 3850,    Chicago, IL 60603-5764
ust            +E-mail/Text: USTPREGION11.ES.ECF@USDOJ.GOV Oct 26 2018 01:38:57        Patrick S Layng,
                 Office of the U.S. Trustee, Region 11,    219 S Dearborn St,     Room 873,
                 Chicago, IL 60604-2027
27190667       +EDI: RMCB.COM Oct 26 2018 05:28:00      American Medical Collections,
                 4 Westchester Plaza Bldg 4,    Elmsford, NY 10523-1615
27190668       +EDI: AMEREXPR.COM Oct 26 2018 05:28:00      Amex,    Correspondence/Bankruptcy,     Po Box 981540,
                 El Paso, TX 79998-1540
27190670       +E-mail/Text: RBALTAZAR@ARMORSYS.COM Oct 26 2018 01:40:30        Armor Systems Corporation,
                 1700 Kiefer Drive,   Suite 1,    Zion, IL 60099-5105
27190671       +E-mail/Text: bk@blittandgaines.com Oct 26 2018 01:38:35        Blitt and Gaines,    661 GLENN AVE,
                 Wheeling, IL 60090-6017
27190677       +EDI: DCI.COM Oct 26 2018 05:28:00      Diversified Consultants, Inc.,     Attn: Bankruptcy,
                 Po Box 551268,   Jacksonville, FL 32255-1268
27190678       +EDI: PHINHARRIS Oct 26 2018 05:28:00      Harris & Harris,     Att: Bankruptcy,
                 111 West Jackson Blvd. Ste 400,    Chicago, IL 60604-4135
27190681       +E-mail/Text: rev.bankruptcy@illinois.gov Oct 26 2018 01:39:06
                 Illinois Department of Revenue,    PO BOX 64338,    Chicago, IL 60664-0291
27190683        EDI: IRS.COM Oct 26 2018 05:28:00      Internal Revenue Service,
                 c/o Centralized Insolvency Operatio,    Post Office Box 7346,     Philadelphia, PA 19101-7346
27190688       +E-mail/Text: clientservices@receivemorermp.com Oct 26 2018 01:40:20
                 Medical Recovery Specialists,    Att: Bankrutpcy,    2250 E Devon Ave.,
                 Des Plaines, IL 60018-4519
27190689       +EDI: MID8.COM Oct 26 2018 05:28:00      Midland Funding,    2365 Northside Dr Ste 300,
                 San Diego, CA 92108-2709
27190694       +EDI: PRA.COM Oct 26 2018 05:28:00      Portfolio Recovery,     Po Box 41021,
                 Norfolk, VA 23541-1021
27190701       +E-mail/Text: bankruptcydepartment@tsico.com Oct 26 2018 01:40:24        Transworld Systems Inc.,
                 507 Prudential Rd.,    Horsham, PA 19044-2308
27190703        EDI: USBANKARS.COM Oct 26 2018 05:28:00       US Bank/RMS CC,    Attn: Bankruptcy,    Po Box 5229,
                 Cincinnati, OH 45201
27190702       +EDI: URSI.COM Oct 26 2018 05:28:00      United Recovery Systems,     Att: Bankruptcy,
                 PO Box 722929,   Houston, TX 77272-2929
                                                                                                TOTAL: 17

            ***** BYPASSED RECIPIENTS (undeliverable,     * duplicate) *****
27190675         Christopher Pralong
27190682*       +Illinois Department of Revenue,     PO   BOX 64338,   Chicago, IL 60664-0291
27190687*       +Lionel Girardin,    327 Kilpatrick,      Wilmette, IL 60091-2953
27190690*       +Midland Funding,    2365 Northside Dr    Ste 300,   San Diego, CA 92108-2709
                                                                                                 TOTALS: 1, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.
          Case 18-29832            Doc 12       Filed 10/27/18 Entered 10/27/18 23:22:40                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: lmendoza                     Page 2 of 2                          Date Rcvd: Oct 25, 2018
                                      Form ID: 309I                      Total Noticed: 37


             ***** BYPASSED RECIPIENTS (continued) *****

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 27, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 25, 2018 at the address(es) listed below:
              David H Cutler    on behalf of Debtor 1 Carmen M D’Zela cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Tom Vaughn     ecf@tvch13.net, ecfchi@gmail.com
                                                                                             TOTAL: 3
